UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7828



IBIKUNLE SUNDAY FAYEMI,

                                               Plaintiff - Appellant,

             versus


MURIEL   K.  OFFERMAN,   in  his   individual
capacity; RON STARLING, in his individual
capacity; DAVID J. ADINOLF, in his individual
capacity,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-680)


Submitted:    April 19, 2004                   Decided:   June 2, 2004


Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ibikunle Sunday Fayemi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ibikunle Sunday Fayemi appeals from a district court

judgment   summarily       dismissing     as    barred    by     the   statute    of

limitations      his    civil    rights   action       against    North    Carolina

officials charging that money was seized in violation of his right

to due process.        See 28 U.S.C. § 1915(e)(2)(B) (2000).               We agree

with the district court that the action is barred by the statute of

limitations.      Accordingly, we affirm.

           We     review    a    §   1915(e)(2)(B)        dismissal       de   novo.

De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003).                   There is

no statute of limitations provided in § 1983; rather, federal

courts   apply    the    forum    state’s      “most    analogous”     statute    of

limitations, generally the statute applicable to personal injury

actions.    See Owens v. Okure, 488 U.S. 235 (1989); Wilson v.

Garcia, 471 U.S. 261, 276 (1985).           However, the date the cause of

action accrues is determined under federal law.                  National Adver.

Co. v. City of Raleigh, 947 F.2d 1158, 1162 (4th Cir. 1991).                     In

North Carolina, the statute of limitations for actions under 42

U.S.C. 1983 (2000) is three years.             Love v. Alamance County Bd. of

Educ., 757 F.2d 1504, 1506 (4th Cir. 1985).                Under federal law, a

cause of action accrues and the statute of limitations commences

“when the plaintiff possesses sufficient facts about the harm done

to him that reasonable inquiry will reveal his cause of action.”




                                      - 2 -
See Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 955 (4th Cir.

1995).

            We find the cause of action accrued at least by July 15,

1999, if not earlier, when Fayemi was informed by the district

court    that   the   money   was   turned    over   to   the   North   Carolina

Department of Revenue.          Because Fayemi’s action was filed no

earlier than July 24, 2003, that action is barred by the three-year

statute of limitations.

            Accordingly, we affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                     - 3 -